Citation Nr: 0118310	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1935 to June 1964.  
He is a decorated World War II veteran with a Purple Heart.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in part, denied reopening the claim for 
service connection for arthritis of the lumbar spine.

The Board notes that it has addressed the veteran's claim on 
the title page as a new claim, as opposed to a previously 
denied claim.  In a May 1972 rating decision, the RO denied 
service connection only for osteoarthritis of the lumbar 
spine.  The veteran's current claim for service connection 
for a low back disorder includes diagnoses other than 
osteoarthritis, and thus the Board finds that the veteran's 
claim should be considered on a de novo basis.

In June 2001, the veteran submitted additional evidence along 
with a waiver of initial review by the RO.  Accordingly, the 
Board may proceed with appellate review of the veteran's 
claims.  38 C.F.R. § 20.1304(c) (2000).


FINDING OF FACT

There is competent evidence of a nexus between a low back 
disorder and the veteran's World War II service.


CONCLUSION OF LAW

A low back disorder was incurred during service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As stated in the introduction, the veteran is a decorated 
World War II veteran and participated in the battle in 
Normandy.  He claims that he sustained an injury to his back 
during his participation in Normandy.  

The veteran is a combat veteran and is entitled to the 
application of 38 U.S.C.A. § 1154(b).  As stated above, the 
veteran received a Purple Heart as a result of his World War 
II service.  The veteran asserted that he incurred the injury 
on June 7, 1944, when the USS Susan B. Anthony hit a mine, 
which exploded in the area of the Normandy Beach landings.  
Information in the claims file substantiates his having 
sustained other injuries as a result of this incident.  
Section § 1154(b) lightens the combat veteran's evidentiary 
burden as to what happened in service, as the veteran, as a 
lay person, may provide lay evidence to establish incurrence 
of a disease or injury in service.  See Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, the Board will 
accept the veteran's assertion that he incurred an injury to 
his lumbar spine in service.

In order to establish service connection for a disability, 
the veteran needs evidence of a disease or injury in service, 
evidence of a current disability, and evidence of a nexus 
between the current disability and service.  The veteran has 
provided the evidence of an injury in service.  Thus, the 
other evidence needed is competent evidence of a current low 
back disorder and competent evidence of a nexus between the 
current low back disorder and service.

The veteran has submitted a medical opinion from a private 
physician, wherein she attributes severe spondylotic changes 
of the lumbar spine with degenerative disc disease at all 
levels to the injury the veteran sustained in service.  The 
private physician discussed in some detail the veteran's 
current medical problems and opined that his described injury 
during World War II "contributed directly" to the problems 
he has now associated with his back.  The Board finds that 
this is competent evidence of a nexus between the current 
diagnosis of severe spondylotic changes of the lumbar spine 
with degenerative disc disease at all levels and service.  
There is no competent evidence in the record to refute this 
finding.

Accordingly, the Board finds that service connection for 
severe spondylotic changes of the lumbar spine with 
degenerative disc disease at all levels is warranted, as this 
medical opinion provides the competent evidence of a current 
disability and a nexus to service.



ORDER

Entitlement to service connection for a low back disorder is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

